Citation Nr: 1604126	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  09-34 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent status post arthroscopic superior labral anterior posterior repair of the left shoulder.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for minimal spondylosis, L2-L5, claimed as a low back disability.

4. Entitlement to an increased initial disability rating for bilateral keratoconus.

5. Entitlement to an earlier effective date for the grant of service connection for bilateral keratoconus.  

6. Entitlement to an earlier effective date for the grant of service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to February 1987, from July 1997 to September 1997, from January 2002 to June 2002, from January 2004 to December 2004, and from December 2005 to November 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision which, among other things, granted a 10 percent evaluation for a left shoulder disability, status-post arthroscopic superial labral anterior posterior repair effective December 1, 2006, and denied service connection for a left knee and low back condition; a February 2014 rating decision which granted service connection for bilateral keratoconus; and a January 2015 rating decision which granted service connection for PTSD.  All rating decisions were issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, California

As a matter of background, the issues of entitlement to service connection for a left knee and lower back condition and an increased rating for a service-connected left shoulder disability came before the Board in May 2014, at which time they were remanded so that the Veteran could be afforded a Board hearing at the RO (Travel Board hearing).  In November 2014, the Veteran perfected an appeal of an increased disability rating and earlier effective date for a grant of bilateral keratoconus.  In November 2015, the Veteran perfected an appeal for an earlier effective date for PTSD.  Accordingly, those issues are also now before the Board.  

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disability was raised by the record in the March 2014 VA Form 9.  In its May 2014 remand, the Board referred that issue to the Agency of Original Jurisdiction (AOJ) for appropriate action.  In October 2015, the AOJ issued a letter in which it notified the Veteran that his notice of disagreement with the initial September 2008 denial of service connection for a right knee disability was untimely.  However, to date, the issue of whether new and material evidence was submitted sufficient to reopen that claim, which the Board explicitly found was raised, has not been adjudicated by the AOJ.  Additionally, in his November 2015 VA Form 9, the Veteran raised issue with both the effective date for the grant of service connection for PTSD and the initial disability rating assigned.  To date, the AOJ has not adjudicated the issue of the increased initial disability rating. Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon an appellant a right to strict compliance with those remand orders.  The Board errs as a matter of law when it fails to ensure compliance with a prior remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  A hearing on appeal will be granted if an appellant or an appellant's representative acting on his or her behalf, expresses a desire to appear in person.  38 C.F.R. § 20.700(a) (2015).

In March 2014, the Veteran submitted a new VA Form 9 (Appeal to the Board of Veterans' Appeals) with regard to the claims for service connection for a left knee and low back disorder and an increased rating for his service-connected left shoulder disability.  In that VA Form 9 he indicated that he wished to testify before a Veterans Law Judge seated at the RO (Travel Board hearing).  Accordingly, the Board remanded the issue so that the Veteran could be afforded the opportunity to appear for a Board hearing.  

Thereafter, as discussed above, the Veteran perfected an appeal for an increased disability rating and earlier effective date for a grant of service connection for bilateral keratoconus.  In that November 2014 VA Form 9, he also indicated a wish to have a Travel Board hearing at a local VA office.  

In September 2015, the Veteran submitted a VA Form 9 in which he perfected an appeal for an earlier effective date for a grant of service connection for PTSD.  At that time, he indicated his desire to appear for a hearing before a Veterans Law Judge in Washington, DC. Shortly thereafter, VA sent a letter dated October 5, 2015, to the Veteran indicating that he had been placed on a list of persons wishing to appear in Washington, but that no hearing had been scheduled and it could not be estimated how long he may have to wait before the Board could conduct the requested hearing.  

On October 30, 2015, the Veteran's representative submitted a post-remand brief in which it argued that the Veteran had yet to be afforded the previously ordered Travel Board hearing, and indicated that the Veteran, in fact, wished to appear before a Veterans Law Judge sitting at the RO.  To date, neither the Veteran, nor his representative, have indicated that he wishes to forgo the requested Travel Board hearing.  

Because the Veteran has yet to be afforded the hearing which the Board ordered be scheduled in its prior remand, and because the Veteran has yet to be afforded a hearing with regard to the newly perfected issues on appeal, the Board finds that an additional remand is necessary so that the Veteran may be afforded a hearing before a Veterans Law Judge.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






